Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed power adapter wherein a switch coupled to the power signal line and having a first terminal and a second terminal, wherein the switch is adapted to route the power signal to either the second contact element or the third contact element; and a recess adapted to receive a control attachment and comprising a second plurality of contact elements; wherein a fourth contact element of the second plurality of contact elements is configured to receive the power signal by way of the first contact element of the first plurality of contact elements, and a fifth contact element of the second plurality of contact elements is coupled to the second contact element of the first plurality of contact elements.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed power adapter wherein a first switch configured to control the application of the power signal to a load, wherein the first switch is coupled to the power signal line and comprises a terminal adapted to route the power signal to the second contact element; and a second switch coupled between the terminal of the first switch and the second contact element, wherein the second switch enables the power signal to be routed between the terminal of the first switch and the second contact element when the 
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed method wherein coupling a power signal line to the first contact element to receive the power signal; coupling a switch to the power signal line, wherein the switch comprises a first terminal and a second terminal and is adapted to route the power signal to either the second contact element or the third contact element; 5SP303C-CPPATENT providing a recess adapted to receive a control attachment and comprising a second plurality of contact elements; configuring a fourth contact element of the second plurality of contact elements to receive the power signal by way of the first contact element of the first plurality of contact elements; and coupling a fifth contact element of the second plurality of contact elements to the second contact element of the first plurality of contact elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.